AFTER REMAND FROM SUPREME COURT
PER CURIAM.
The prior judgment of this court has been reversed and annulled, and the cause has been remanded by the Supreme Court of Alabama. 578 So.2d 1305 (Ala.Civ.App.1990). On remand to this court, and in compliance with the Supreme Court’s opinion of January 11, 1991, 576 So.2d 1281 (Ala.1991), the prior judgment of this court is withdrawn and the judgment of the trial court is affirmed.
AFFIRMED ON REMAND.
ROBERTSON, P.J., and THIGPEN and RUSSELL, JJ., concur.